El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
El día 16 de marzo de 1942 la corte inferior dictó senten-cia declarando sin lngar la demanda en este caso y el 9 de abril la demandante radicó nn escrito de apelación para ante esta Corte Suprema. El 14 de mayo el demandado apelado presentó ante esta corte nna moción solicitando la desesti-mación del recurso por baber transcurrido el término de treinta días que tenía la apelante para radicar la transerip-*719ción de autos sin qne la misma se hubiera radicado o se hubiera solicitado prórroga para hacerlo.
Notificada la apelante de esta moción radicó una oposi-ción a la misma admitiendo los anteriores hechos pero ale-gando que habiendo examinado el expediente del caso en la corte inferior encontró que no se había notificado oportuna-mente de la sentencia a las partes ni se había unido a los autos la constancia de tal notificación y que habiéndose cum-plido con dichos trámites por el secretario de dicha corte el 24 de abril no había vencido el plazo que tenía para apelar.
Se señaló la vista de la moción para el día 6 de julio de 1942, pero, con anterioridad a dicha fecha o sea el día 15 de junio de 1942 se radicó la transcripción de autos y el mismo día de la vista, el alegato de la apelante. Ambas partes comparecieron y han radicado alegatos.
La razón alegada por la apelante para no haber radi-cado en tiempo la transcripción de autos, de la cual, después de enmendada con permiso de esta corte, aparece que la demandante radicó un segundo ■ escrito de apelación el día 16 de mayo de 1942, no puede prevalecer. Arguye la ape-lante que habiéndose archivado en los autos el día 24 de abril de 1942 copia de la notificación de la sentencia dictada el 16 de marzo de 1942, su primer escrito de apelación radi-cado el 9 de abril de este año lo fué prematuramente y que, habiendo radicado su segundo escrito de apelación el 16 de mayo y radicado la transcripción de autos en esta corte el 15 de junio no habían transcurrido los treinta días que tenía para hacerlo.
No tiene razón la apelante, a nuestro juicio. Una situación de hechos similar surgió en el caso de Veve et al. v. The Fajardo Sugar Growers’ Association, 17 D.P.R. 1036 y se resolvió lo siguiente:
“Resulta de lo expuesto que el día en que se pronunció la sen-tencia, los demandantes presentaron su escrito de apelación y que posteriormente se hicieron notificar la sentencia por el secretario, *720y entonces establecieron una segunda apelación contra la propia sen-tencia, para tramitar la cual se aprobó un segundo pliego de expo-sición del caso.
“Esa segunda apelación era innecesaria porque, si bien es cierto que la ley de 9 de marzo de este año, para enmendar entre otros el artículo 299 del Código de Enjuiciamiento Civil, dispone que el tér-mino para apelar empezará a correr desde que el secretario baya archivado en los autos copia de la notificación que de la sentencia debe hacer a la parte perjudicada por ella, o a su abogado, sin embargo, tal notificación no es necesaria cuando el perjudicado registra un escrito de apelación.”
Al mismo efecto véanse los casos de Torres v. Calaf, 17 D.P.R. 1183 y Rivera v. Martínez, 26 D.P.R. 139; Expósito v. Guzmán Vda. de Expósito, 44 D.P.R. 24 y Hernández v. Cruz Román, 48 D.P.R. 523.
En el caso de Expósito, supra, se ratificó la doctrina de que la interposición de una apelación constituye una renuncia por parte de la apelante a que se le notifique la sentencia. Y en el de Hernández, supra, se dijo que: “Después que se dicta sentencia, la parte . . . tiene derecho a apelar sin es-perar que se le notifique.”
 De acuerdo con esta jurisprudencia, no procedía que la apelante radicara un segundo escrito de apelación en este caso después de haber sido notificada de la sentencia. El término de treinta días que tenía para radicar en esta corte la transcripción de autos debe empezarse a contar desde la fecha en que radicó en la corte inferior su primer escrito de apelación el día 9 de abril de 1942. Dicho término vencía el día 9 de mayo de 1942 y, sin que se hubiera solicitado prórroga alguna, no fué hasta el 15 de junio de este año que se radicó la transcripción de autos en esta corte.
Ahora bien, de acuerdo con la Eegla 58 de nuestro Eeglamento, es discrecional la desestimación de un recurso por el fundamento alegado por el apelado en este caso. De la transcripción de autos aparece que se trata de un caso de daños y perjuicios en el que la demandante es una niña *721de nueve años de edad y que la demanda fue desestimada a virtud de una excepción previa de falta de hechos para constituir una causa de acción. El alegato de la apelante ya ha sido radicado y los errores imputados a la corte inferior envuelven una cuestión de derecho que es objeto de amplia discusión.
A nuestro juicio, se cumplen mejor los fines de la justicia declarando sin lugar la moción de desestimación, y así se resuelve.
El Juez Asociado Sr. De Jesús no intervino.